Citation Nr: 0740035	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-20 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Whether new and material evidence was received to reopen 
the claim for service connection for right ankle disability.

2.  Whether new and material evidence was received to reopen 
the claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1982 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that decision, the RO denied that 
there was any new and material evidence of service connection 
for right ankle sprain, or any new and material evidence of 
service connection for lower back pain.  

The original claims of service connection for right ankle 
sprain and for lower back pain were adjudicated by the San 
Diego, California RO in September 1985.  Those determinations 
were not appealed, and they are therefore final.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for right ankle sprain in September 1985.  Following proper 
notification the following month, an appeal of the denial of 
service connection was not received within one year.  

2.  Since the September 1985 denial of this claim, the 
veteran has not submitted evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for right ankle sprain.   

3.  The RO denied the veteran's claim for service connection 
for lower back pain in September 1985.  Following proper 
notification the following month, an appeal of the denial of 
service connection was not received within one year.

4.  Evidence received since the September 1985 rating 
decision that pertains to the veteran's claim for lower back 
pain is new and material.

5.  The competent medical evidence, overall, demonstrates 
that the veteran's lower back pain was not incurred while on 
active duty.


CONCLUSIONS OF LAW

1.  No new and material evidence has been received to allow 
for reopening the claim of service connection for right ankle 
sprain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 3.303 (2007).

2.  New and material evidence to reopen a claim for service 
connection for lower back pain has been submitted and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  Service connection for a back disability is not 
established.  38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for right ankle sprain and 
service connection for lower back pain in a September 1985 
rating decision.  An RO letter dated in October 1985 gave the 
veteran notice of this denial and his appellate rights, but 
he did not initiate an appeal.  Therefore, that RO rating 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The veteran filed his petition to reopen in September 2002.  
For claims filed on or after August 29, 2001, "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

1.  Right ankle sprain

The veteran was treated for a right ankle sprain in December 
1983.  The RO denied service connection for right ankle 
sprain in the September 1985 rating decision because it found 
that the right ankle sprain had been acute and transitory and 
cured in service.  The January 1984 service medical records 
show that the sprain had resolved.  No chronic disability of 
the right ankle was shown at the time of the veteran's 
separation examination or VA examination in August 1985.

Evidence of record since the RO's September 1985 decision 
includes an examination report from Universal Chiropractic & 
Functional Rehabilitation, which does not reflect any 
treatment, or complaint, of right ankle sprain.  Thus, these 
records are not "material" to the issue at hand.  In a 
letter sent by the RO in February 2003, the veteran was asked 
to provide evidence to support his claim of current right 
ankle sprain.  An additional letter specific to the right 
ankle claim was sent by the RO in April 2005, again asking 
the veteran to provide evidence of a current condition to 
support reopening the claim.  No such evidence has been 
submitted.  

The only additional evidence of record includes the veteran's 
allegations that he manifests a current right ankle 
disability related to service.  It is important for the 
veteran to understand that his lay allegations of a current 
right ankle disability do not provide a basis to reopen this 
claim.  In Moray v. Brown, 5 Vet. App. 211 (1993), the U.S. 
Court of Appeals for Veterans Claims (Court) noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.  The Board 
emphasizes that lay statements are not material within the 
meaning of 38 C.F.R. § 3.156.

In this case, the Board finds that no new and material 
evidence of right ankle sprain within the meaning of 38 
C.F.R. § 3.156(a) has been received since the September 1985 
rating decision.  Specifically, the veteran has not submitted 
any evidence of a current right ankle condition that would 
support reopening this claim.  Therefore, there has been no 
new and material evidence submitted in connection with this 
request to reopen.

2.  Lower back pain

The veteran was treated for lower back pain in October 1983.  
The RO denied service connection for lower back pain in the 
September 1985 rating decision because it found that the 
lower back pain had been acute and transitory and cured in 
service.  No chronic disability of the lower back was shown 
at the time of the veteran's separation examination or VA 
examination in August 1985.

Evidence of record since the RO's September 1985 decision 
includes an examination report from Universal Chiropractic & 
Functional Rehabilitation, where the veteran was evaluated 
for low back pain in November 2006 by chiropractor B.L.  This 
report includes the veteran's statements of performing more 
than 23 parachute jumps in service and that these jumps are 
the cause of current lower back pain.  Chiropractor B.L. 
assessed the veteran as having lumbar sprain/strain and a 
chronic form of mechanical back pain.

Under the requirements stated above for reopening claims, the 
chiropractic records are considered new and material 
evidence.  The claim for service connection for lower back 
pain is therefore reopened.

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the appellant.  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this claim and others, the 
appellant has been provided with pertinent laws and 
regulations regarding service connection.  He has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claim.  The appellant's arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the veteran. 

The veteran has claimed that his current diagnosis of lower 
back pain arose from performing numerous parachute jumps 
while he was in service.  The service medical records show 
that the veteran was treated for lower back pain in October 
1983.  The examination upon separation from service did not 
reveal any chronic lower back pain.  Overall, the Board finds 
that the service medical records clearly provide evidence 
against this claim.  

No medical records were submitted between 1985 and 2006.  The 
Board must note the lapse of many years between the VA 
examination conducted in connection with the original claim 
in August 1985 and the next treatment for the claimed 
disorder in November 2006.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

Simply stated, the Board finds that the treatment records 
provide evidence against this claim, indicating a disorder 
that began many years after service.

The November 2006 evaluation conducted by chiropractor B.L. 
included findings that the veteran has a chronic form of 
mechanical back pain with pain stemming from soft-tissue 
congestion, muscular hypertonicity-spasms coupled with 
secondary joint dysfunction in the thoracic and lumbar spinal 
region.  The chiropractor assessed a lumbar sprain/strain 
stemming from micro trauma related to the veteran's 23 career 
parachute jumps.  

The Board finds that the chiropractor's opinion was based on 
subjective findings, range of motion tests, and orthopedic 
and functional examinations.  The chiropractor did not 
address the veteran's medical history prior to this 
assessment nor did he review the claims file in connection 
with this evaluation, limiting the probative value of this 
opinion.

A VA examination conducted in February 2007 confirms chronic 
lumbosacral strain with mild degenerative changes with no 
current radiculopathy.  However, the VA examiner explained 
that the veteran is not noted with any current back pain to 
his military medical history form, standard form 93.  The 
examiner also noted that the veteran displayed full range of 
motion with no pain during his last VA exam in the claims 
file (that of August 1985).  The VA examiner stated that 
"based on the veteran's current c-file and history of 
present illness, it is less likely as not the veteran's 
current lumbosacral spine is related to his military 
service."  

Such an opinion provides clear medical evidence against this 
claim.  The examiner's opinion is more consistent with the 
veteran's medical history, particularly the lapse of 
seventeen years between the prior claim for lower back pain 
in 1985 and the current claim filed in 2002.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
The veteran himself is not competent to diagnose the etiology 
of a disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

In summary, the medical evidence of record does not support 
the contention that the veteran's lower back problems are 
connected to service.  To the contrary, VA medical opinion 
indicates that the currently manifested lower back pain is 
not consistent with in-service origin.  The Board must also 
find that the service and post-service treatment records, 
indicating a disorder that was treated and resolved in 
service and did not begin again for many years after service, 
and the VA medical opinion outweigh the veteran's lay 
statements and the private medical opinion cited above.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for lower back pain.  In 
denying his claim, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.



Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letters provided to the veteran in February 2003 
and April 2005 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

Here, the VCAA duty to notify was satisfied by way of the 
letters sent to the veteran in February 2003 and April 2005 
that fully addressed all four notice elements and was sent 
prior to the initial AOJ decision in this matter.  The 
letters informed the veteran of what evidence was required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private 
treatment records from Dr. B.L.  The veteran was afforded a 
VA medical examination in February 2007.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).



ORDER

No new and material evidence of right ankle sprain has been 
received, therefore the claim for service connection for 
right ankle disability is not reopened and remains denied.

The appeal to reopen a claim of service connection for lower 
back pain is granted.

Service connection for back disability is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


